283 F.2d 834
Kenneth Lee STANLEY, Appellant,v.Tracy A. HAND, Warden, Kansas State Penitentiary, Appellee.
No. 6512.
United States Court of Appeals Tenth Circuit.
Nov. 17, 1960.

John Anderson, Jr., Atty. Gen., State of Kansas, and J. Richard Foth, Asst. Atty. Gen., State of Kansas, filed a brief for appellee.
Kenneth Lee Stanley, pro se.
Before MURRAH, Chief Judge, LEWIS, Circuit Judge, and RICE, District Judge.
PER CURIAM.


1
Appeal from an order of the District Court for the District of Kansas denying petitioner's application for a writ of habeas corpus.  The application, filed July 14, 1960, was lodged following the denial upon June 23, 1960, of a writ of habeas corpus by the Kansas State District Court.  Petitioner did not seek further relief in the state courts and did not exhaust his state remedies.  The instant application was, accordingly, properly denied.


2
Affirmed.